Citation Nr: 0102515	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1961 
to June 1962, with prior Army National Guard service from 
July 1955 to March 1956, including a period of verified 
active duty or active duty training from August 7-21, 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
VA regional office (RO) in New Orleans, Louisiana, which 
denied the above claim.  In April 1997, a hearing was held 
before the Board member making this decision, who was 
designated by the Chairman to conduct that hearing under 
38 U.S.C.A. § 7107(c).  In July 1997 and May 1999, the Board 
remanded this case for additional evidentiary development.  
The RO complied, to the extent possible, with the Remand 
instructions, and this case is ready for appellate 
disposition.

As noted in the 1997 Remand, the appellant testified that he 
was not filing a claim for service connection for a 
psychiatric disorder.  Although his in-service complaints of 
back pain were diagnosed as psychogenic musculoskeletal 
reaction, the appellant is seeking service connection solely 
for an organic, acquired back disorder.  Therefore, the issue 
on appeal has been characterized as shown above.

The Board concluded that additional medical expertise was 
needed to render an equitable decision on this claim and in 
July 2000 requested a medical opinion from the Veterans 
Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
appellant and his representative were notified at the time 
the VHA opinion was initially sought in a July 2000 letter.  
After the opinion was received at the Board, the 
representative was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
See 38 C.F.R. § 20.903.  The appellant's representative 
indicated in January 2001 that there was no further evidence 
or argument to present since the appellant had not notified 
the representative of a response to the VHA opinion.

FINDINGS OF FACT

1.  The appellant had a back disorder that existed prior to 
entry into service and was not the result of disease or 
injury in service.  The appellant does not have a back 
disability that is of service origin.

2.  Although the appellant complained of back pain during 
service, the underlying back disorder did not increase in 
severity during or as a result of service.


CONCLUSIONS OF LAW

1.  The appellant's back disorder clearly and unmistakably 
preexisted his entry into military service, and the 
presumption of soundness is rebutted.  38 U.S.C.A. §§ 1111 
and 1132 (West 1991); 38 C.F.R. § 3.304(b) (2000).

2.  The appellant's back disorder was not aggravated by his 
military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 
(West 1991); 38 C.F.R. §§ 3.304 and 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual background

The Board has reviewed all the evidence of record.  It is 
discussed below in chronological order for clarity. 

Prior to his entry into the National Guard, the appellant 
sought medical treatment for complaints of low back pain.  
His treating physician, C.G. Whitley, M.D., indicated in 
February 1962 that the appellant had had chronic low back 
syndrome since 1954, following an injury received while 
playing football.  Dr. Whitley referred the appellant to R.N. 
Rose, M.D., an orthopedist, and x-rays taken in January 1955 
showed numerous Schmorl's nodes indicative of poor 
cartilaginous structure.  The appellant was treated with a 
Knight brace.  He was seen again in February 1956 for a 
recurrence of back pain, but this episode resolved quickly 
with treatment and wearing of the brace.

The appellant was a member of the National Guard from July 
1955 to March 1956.  His only period of active duty or active 
duty training was from August 7-21, 1955.  His enlistment 
examination dated in July 1955 showed no physical defects.  
On his Report of Medical History, the appellant denied having 
any physical ailments and did not report the pre-service 
treatment for his back.  He was discharged from the National 
Guard in 1956 due, in part, to a diagnosis of poor 
cartilaginous structure of the intervertebral discs of the 
spinal column.  The certificate of discharge was signed by 
Dr. Whitley and indicated that onset of this condition was in 
April or December 1953 from a football injury and that it was 
not incurred during military activity or aggravated by active 
service.  An undated statement from the appellant's superior 
officer indicated that the appellant was a "good soldier."

The appellant's second period of service was from November 
1961 to June 1962.  The report of his induction examination 
dated in September 1961 did not show diagnosis of any 
abnormality of the spine.  On the Report of Medical History, 
the appellant indicated that he was discharged from the 
National Guard in 1956 due to back trouble.  The examiner 
noted that the appellant wore a low back brace in 1956.

While the appellant was home on leave in December 1961, he 
saw Dr. Whitley, who stated that the physical findings were 
unremarkable, other than some loss of lumbar lordosis and 
restriction of flexion.  In January 1962, it was noted in the 
service medical records that the appellant complained of back 
pain following marching.  Examination showed some muscle 
spasm and slight limitation of motion.  X-rays showed no 
pathology.  In February 1962, x-rays were again negative.  
There was some blue ecchymosis over the area of complaint, 
which was the sacrum.  The appellant then complained of 
hypesthesia of the left leg and left shoulder, and physicians 
concluded that he had conversion-type hysteria.  

Beginning in January 1962, the appellant was hospitalized at 
various military facilities due to his complaints of low back 
pain.  The appellant reported first experiencing back pain at 
the age of 14 and being injured in a football accident at the 
age of 15.  He stated that the diagnosis was back strain, and 
he was treated with a brace.  He indicated that he was seldom 
without a recurrence of back pain since that time.  He had 
been unable to continue playing sports, and he could not 
remain employed in labor positions.  He worked as a barber 
prior to service, in which he still experienced back pain.

Although he successfully completed his initial eight weeks of 
basic training, the appellant reported experiencing back pain 
at the halfway point of training and being totally disabled 
during the last two weeks of training, although he was able 
to pass his proficiency tests.  Physical examinations during 
the appellant's periods of hospitalization did not 
demonstrate the presence of any organic disease or orthopedic 
pathology.  There was no evidence of neurological deficit.  
X-rays of the entire spine showed no evidence of orthopedic 
deformity or active disease.  The diagnosis was psychogenic 
musculoskeletal reaction manifested by symptomatology of 
camptocormia, mild la belle indifference, and lack of 
perseverance for rehabilitation.  It was determined that the 
appellant had a chronic history of similar conditions for a 
period of eight years, and there was minimal precipitating 
stress by normal military training activities.  It was stated 
that the appellant's incapacitation was a product of 
neurosis.  The Medical Board concluded that the appellant's 
condition was not incurred in or aggravated by his military 
service.

The appellant apparently sought treatment for various back 
problems from Blair Chiropractic Clinic intermittently from 
1963 or 1964 to 1992, although no treatment records prior to 
1988 are available.  Diagnoses in 1988 were lumbalgia and 
sciatica.  The 1992 treatment was for the cervical spine 
only.

In October 1994, the appellant stated that when he was 
inducted in 1961, he presented "people" with his discharge 
papers from the National Guard, but he was told these papers 
"meant nothing."  He began experiencing back pain after 
several weeks of training.  He stated that in March 1962 the 
pain was so intense that he passed out, fell on his weapon, 
and further injured his back.  He was then hospitalized for 
several weeks, but claimed that the doctors were unwilling to 
treat him and gave him a psychiatric diagnosis. 

In a letter dated in November 1994, Hector Ruiz, M.D., stated 
that he had treated the appellant since 1960.  The reported 
history of the appellant's prior treatment by Dr. Whitley is 
consistent with that discussed above.  The appellant reported 
a history of injuring his back during service when he fell on 
his pack and weapon.  Dr. Ruiz stated that the appellant's 
back problems were "aggravated by the insistence of the Army 
that he be drafted I think."  Dr. Ruiz also noted that the 
appellant's occupation as a barber, which involved standing 
for prolonged periods, aggravated his problem.  

In another November 1994 letter, Dr. Ruiz stated that the 
appellant had occasionally had problems with his back.  Dr. 
Ruiz mentioned treatment in August 1979 for sciatica in the 
right leg, which was suggestive of possible pressure of the 
disc on the spinal cord.  Dr. Ruiz indicated that the 
appellant had had no serious problems since that time, but he 
experienced occasional back discomfort.  Dr. Ruiz again noted 
that the appellant's occupation as a barber aggravated his 
back problems.  Dr. Ruiz enclosed treatment records dated 
from 1971 to 1994.  The only entry concerning the appellant's 
back was in 1979 when he complained of symptoms "suggestive 
of sciatica."

At a personal hearing in April 1997, the appellant stated 
that he was first diagnosed with a back disorder when he was 
15 years old.  He maintained that this condition was then 
aggravated by his National Guard service.  He discussed 
hospitalizations during his active service and stated that he 
was not treated or provided x-rays.  He stated that he 
initially refused to be discharged, but he ultimately 
accepted it so that he could go home and get treatment.  He 
stated that he had had problems since then.  He felt his 
military service had aggravated the back condition because he 
was completely cured prior to service.  He also discussed 
passing out or collapsing after a 12-mile march during 
service and having his weapon jammed in his back.  He did not 
actually recall such an injury, because he "came to" in an 
ambulance, but a friend had told him such.  The appellant's 
spouse testified as to his current physical limitations.  The 
appellant clarified that he was not seeking service 
connection for a psychiatric disorder.

VA physical examination in September 1997 showed degenerative 
joint disease of the lumbar spine with spinal stenosis.  In a 
November 1997 addendum to the examination report, the VA 
examiner stated that the appellant's back problems dated back 
to the 1950s, and the current degeneration of the lumbar 
spine was not related to any back injury at that time, but 
was a simple degeneration of the lumbar spine since the 
previous injury in 1961 was diagnosed as psychoneurosis. 

In October 1997, Dr. Ruiz stated that he had only seen the 
appellant in 1996 for a physical examination and provided 
medication in 1997 for depression, but had otherwise mostly 
seen the appellant because the appellant is Dr. Ruiz's 
barber.  

VA records for treatment between 1994 and 1998 showed the 
appellant's complaints of back, leg, and hip pain, and 
diagnoses included osteoarthritis and lumbar spondylosis.  In 
April 1995, the appellant reported onset of low back pain in 
1962 secondary to a football injury with another episode in 
1994 of severe back pain.

In an attempt to clarify the 1997 VA examiner's opinion that 
the appellant's back disorder dated back to the 1950s, 
another examination was scheduled in July 1999.  The VA 
Medical Center indicated that the appellant was notified of 
the examination.  Several days after the scheduled 
examination, a phone call was made to the appellant's home, 
and the woman who answered the phone confirmed that the 
appellant did not report for the scheduled examination.

The Board concluded that additional medical expertise was 
needed to render an equitable decision in this case and in 
July 2000 requested a medical opinion from VHA.  A letter was 
received from an Assistant Professor of Neurology at the 
University of Miami, who also works at the Miami VA Medical 
Center.  It was noted that the physician specializes in 
spinal injury and diseases.

The physician discussed Dr. Whitley's 1956 diagnosis of 
"poor cartilaginous structure of intervertebral discs" and 
notations in the record that the appellant has Schmorl's 
nodes.  It appeared from the record that the presence of 
Schmorl's nodes was taken as evidence that the appellant had 
"poor cartilaginous structure."  The physician indicated 
that Schmorl's nodes have been associated with athletic 
activity in young people, generally those engaged in serious 
athletics with training periods over several years.  There is 
no evidence that Schmorl's nodes, per se, indicate that 
someone has especially poor osteo-cartilaginous structure in 
their spine.  The finding of Schmorl's nodes indicates that 
an individual may have sustained intense spinal loading 
during the period when the spine is still immature, as in 
adolescence.  Schmorl's nodes can be associated with low back 
pain.

The physician discussed a medical study published in 1984 in 
the Journal of Bone and Joint Surgery, which found that out 
of 292 subjects, the presence of Schmorl's nodes did not 
predict which patients suffered from back pain.  Thus, the 
presence of Schmorl's nodes on radiographs obtained prior to 
1961, in this case, indicates that the appellant's immature 
spine was subject to extreme loads such as might occur during 
football and was consistent with the appellant's report of 
episodes of back pain associated with athletic activity 
(e.g., "football injury").  The presence of Schmorl's nodes 
does not indicate that the appellant had a predisposition 
towards back injury.

The physician concluded that the appellant did not have a 
congenital back disorder.  There is nothing in the September 
1997 x-ray report suggesting congenital disease of the spine 
(i.e., no evidence of spondylolisthesis, spina bifida or 
vertebral body abnormalities).  The finding of air at a 
single disc space level is consistent with degenerative 
disease of the spine and is not unusual in a middle-aged 
person.

The physician noted the appellant's report of onset of back 
pain at the age of 17 years, which, in the absence of a 
congenital defect, is usually due to discogenic disease.  Dr. 
Whitley's description of loss of lumbar lordosis and 
restriction of flexion were also consistent with discogenic 
disease.  The physician discussed the 1994-95 VA medical 
records showing evidence of L5/S1 degeneration, left 
sciatica, and L3/ L4 spinal stenosis.  The physician 
indicated that Dr. Ruiz's November 1994 letter, as discussed 
above, made general comments about the appellant's case and 
that Dr. Ruiz's comment that the appellant's complaints in 
1979 of sciatica indicated "possible pressure by a disc on 
the spinal cord" was incorrect because lumbar discs do not 
exert pressure on the spinal cord but rather exert pressure 
on nerve roots.  Therefore, the physician concluded that Dr. 
Ruiz's 1994 letter was "insubstantial and provides no 
persuasive arguments."

The physician stated that the 1961-62 medical records 
contained references to symptoms and signs of organic 
disease, including a notation of back spasms and a February 
1962 notation of an area of blue ecchymosis over the sacrum 
that was resolving.  Resolving ecchymosis would be consistent 
with the appellant's report of a fall onto his back and 
weapon.  The physician concluded that the 1961-62 medical 
records showed that the appellant experienced an episode of 
severe low back pain as a result of his training.  

The physician further stated that the appellant's post-
service complaints of chronic low back pain and intermittent 
sciatica, and the possible manifestations of spinal stenosis, 
are not unusual in overweight middle-aged patients.  Such 
complaints and findings have no bearing on whether the 
appellant's military service worsened the progress of his 
back problem.  Degenerative disease of the spine is due to 
the accumulation of a lifetime of traumatic stresses to the 
spine, as well as normal wear-and-tear and the aging of 
tissues.  It is the exception that degenerative spine disease 
can be attributed to a single event in a person's experience.  
Therefore, the episode of back pain that the appellant 
experienced during his military service was one of many 
episodes that have been part of the natural history of 
evolving degenerative lumbar disease.  In that sense, his 
military "injury" represents a fraction of the cumulative 
injury that is unavoidable in the course of normal 
activities.  The absence of any diagnosed fracture, 
deformity, or neurological deficit during service indicates 
that major injury did not occur.  

The specific questions asked by the Board and the physician's 
answers were as follows: 

QUESTION:  Does the objective medical evidence 
establish that the appellant had a chronic back 
disorder prior to his entry into service?  If so, what 
was the nature and etiology of that disorder (i.e., 
congenital versus acquired, psychogenic versus 
organic)?  The physician was asked to discuss the 
significance, if any, of the reported x-ray findings of 
Schmorl's nodes and the "football injury."

ANSWER:  The appellant's records from 1955 indicated 
that he had back problems.  A physician signed a 
discharge document from the Louisiana National Guard 
with a diagnosis of "poor cartilaginous structure of 
the vertebral discs."  While this is not a widely 
accepted diagnostic category, it documents that a 
physician determined that there was an organic basis to 
the appellant's complaints.  The presence of Schmorl's 
nodes on the appellant's x-rays prior to 1961 was 
consistent with episodic back pain, although not 
diagnostic.  Therefore, the VHA physician concluded 
that the appellant had a documented clinical history of 
back pain prior to induction in 1961, and the disorder 
was acquired and organic in nature.

QUESTION:  Does the objective medical evidence 
establish that the appellant had a chronic back 
disorder during service, either of psychogenic or 
organic origin?  If so, was it separate and apart from 
any preexisting back disorder? 

ANSWER:  Although the objective evidence demonstrates 
that the appellant had a chronic back disorder during 
service, it was not separate and apart from the 
preexisting back disorder.  Rather, the appellant 
experienced exacerbation of the preexisting condition.  
No radiographic injury was documented, and the record 
did not show that the appellant sustained a severe 
injury that was separate and apart from his preexisting 
back disorder.  The VHA physician concluded that the 
appellant's symptoms following his report of the fall 
were consistent with his preexisting predisposition to 
back pain. 

QUESTION:  Does the objective medical evidence show 
that any preexisting chronic back disability, of 
whatever etiology, was permanently worsened by the 
appellant's military service?  If so, was the increase 
in disability due to the "natural progress" of any 
preexisting condition?  The physician was asked to 
discuss the opinion from Dr. Ruiz concerning 
aggravation of the appellant's "back problems" and 
the appellant's allegations that he injured his back 
during service when he fell on a pack that contained 
his weapon.

ANSWER:  The VHA physician concluded that the 
appellant's preexisting back pain was not permanently 
worsened by his military service.  There were very few 
entries in his medical chart throughout the remainder 
of the 1960s and 1970s to indicate that he was 
seriously disabled by back pain following his discharge 
from service.  The VHA physician stated that had the 
appellant's military experience significantly worsened 
his back disorder, he would have been more seriously 
affected during the 1960s and 1970s.

The VHA physician concluded that the appellant's 
described collapse worsened his back pain and he 
suffered physically.  The fall contributed to the 
natural progress of his lumbar degenerative progress.  
However, the fall was just one of many contributive 
events.  The appellant did recover, and the quantity of 
disability that can be assigned to one single event is 
not great.  The VHA physician again emphasized that Dr. 
Ruiz's letter was not persuasive in the conclusion that 
the military period substantially worsened the 
appellant's back problems.  The VHA physician concluded 
that the weight of the evidence favors an organic basis 
for the appellant's complaints.  He had chronic back 
pain, it was worsened by military activity, and a 
discharge was appropriate. 

B.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified in 
the February 1995 rating decision that there was no evidence 
showing his preexisting back disorder worsened as a result of 
his military service.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC) and supplemental statements of the case (SSOCs), 
informed the appellant that evidence of aggravation was 
needed to substantiate his claim.  Moreover, the appellant 
was informed in several letters between 1994 and 1999 that he 
needed to tell VA where he had received treatment for his 
back so that records could be requested.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOCs, and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1997 and 1999 for 
additional development, and the RO complied with all 
instructions.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  Although certain private 
treatment records have not been obtained, specifically from 
Drs. Whitley and Rose, it is either because they are 
unavailable (see, e.g., Dr. Ruiz's 1994 letter stating that 
no records are available from Dr. Whitley and Dr. Rose, 
September 1994 letter from the office of Dr. Whitley, and 
undated letter from Blair Chiropractic Clinic) or because the 
appellant failed to complete the necessary authorization 
forms (see, e.g., June 1999 letter requesting authorization 
for release of records from Drs. Russo and Fitter to which 
there was no response from the appellant).  In a September 
1997 statement, the appellant indicated that most, if not 
all, of the pertinent records had been submitted to VA.  The 
RO also requested and obtained service medical records from 
the appellant's National Guard unit and the National 
Personnel Records Center.

The appellant was provided a VA examination in 1997, after 
which the examiner reviewed the claims file and provided an 
opinion as to the relationship between the appellant's back 
disorder and his military service.  Since the opinion 
provided was somewhat ambiguous, VA attempted to give the 
appellant another VA examination in July 1999, but he failed 
to report.  The appellant's representative argues that no 
letter is of record notifying the appellant of the scheduled 
VA examination.  However, a phone call was made to his home, 
and it was confirmed that he did not report for the 
examination.  There is no indication in the record that the 
appellant has recently changed his mailing address.  While VA 
has a duty to assist the appellant in the development of his 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that based on the failed attempt to provide the 
appellant another examination, VA has done everything 
reasonably possible to assist him.  Since the Board was able 
to obtain a VHA opinion, there is more than sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102.

C. Applicable laws and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

D.  Application of the law to the facts

The appellant's 1955 and 1961 entrance examinations did not 
show the presence of a chronic back disorder.  In the course 
of seeking medical treatment during service, the appellant 
stated that he had injured his back prior to service.  These 
statements, made during the course of seeking medical 
treatment, are highly persuasive and very probative evidence 
that the disability existed prior to service.  More 
importantly, however, is the fact that the appellant's 
treating physician, Dr. Whitley, indicated, both in 1956 and 
in 1962, that the appellant had injured his back in 
approximately 1953-1954 and that x-rays taken in January 1955 
showed the presence of Schmorl's nodes.  The VHA opinion 
indicates that Schmorl's nodes show that an individual may 
have sustained intense spinal loading during the period when 
the spine is still immature, such as in adolescence.  
Schmorl's nodes can be associated with low back pain.  The 
VHA physician indicated that the presence of Schmorl's nodes 
in this case indicates that the appellant's immature spine 
was subject to extreme loads such as might occur during 
football and was consistent with the appellant's report of 
episodes of back pain associated with athletic activity 
(e.g., "football injury").  

Therefore, the contemporaneous medical evidence clearly and 
unmistakably shows that the appellant had a back disorder 
prior to his entry into service, and the presumption of 
soundness is rebutted.  The issue, then, is whether the 
appellant's preexisting back disorder was aggravated by his 
active military service.

With respect to his National Guard service, there are no 
service medical records available documenting in-service 
complaints of back pain.  The appellant has never contended 
that he incurred any trauma or injury to his back during his 
National Guard service.  An individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  During 
this period of service, Dr. Whitley treated him in February 
1956 for a recurrence of back pain.  However, Dr. Whitley 
stated that this episode "resolved quickly."  Also, Dr. 
Whitley specifically addressed the question of aggravation in 
1956, and he concluded that there was no aggravation of the 
appellant's back disorder as a result of this period of 
service.  This is especially probative in light of the fact 
that Dr. Whitley treated the appellant for the initial pre-
service injury.

The appellant did complain of back pain during his second 
period of service and was hospitalized for such complaints.  
However, the medical evidence does not show that the 
appellant's back disorder increased in severity during 
service.  At all times during service, examination of the 
appellant's lumbar spine, including x-rays, was negative.  
In-service physicians, who were in the best position to 
evaluate the appellant's complaints, concluded that an 
organic back disorder was not present to account for those 
complaints.  The VHA physician has stated that there were 
some signs of organicity during service, such as back spasms.  
However, as discussed more fully below, even though the 
appellant experienced back-related symptoms during service, 
and even if it was accepted that signs of organic disease 
were demonstrated during service, this does not automatically 
lead to a conclusion that the underlying back disorder was 
aggravated by service.

There are indications in the service medical records that the 
appellant's complaints of back pain during service did not 
represent worsening of the underlying condition.  Upon 
induction into service, he was assigned a physical profile of 
"1" for his overall physical condition and abilities.  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (citations 
omitted) (under the categories of PULHES, the "P" stands 
for "physical capacity or stamina").  The number "1" 
indicated that the appellant had a high level of medical 
fitness upon his entry into service.  Id. (citation omitted).  
Upon discharge from service, the appellant was again assigned 
a physical profile of "1" for his overall physical 
condition and abilities.  Examination of his spine showed no 
abnormalities.  The assigned profiles upon induction and 
discharge from service support the conclusion that there was 
no increase in disability during service.  When a preexisting 
condition worsens during service and then improves with 
treatment so that it is no worse upon discharge than it was 
upon induction, then the presumption of aggravation is not 
raised.  Verdon, 8 Vet. App. at 537.  In other words, despite 
the appellant's complaints, he was found to be in the same 
physical condition upon discharge from service as he was upon 
entry. 

Other than the appellant's in-service complaints, there were 
little in the way of objective findings of a back disorder.  
In any event, the question is basically one of whether the 
appellant experienced a permanent increase in his back 
disability due to military service and not merely whether his 
back disorder became more symptomatic during military 
training.  The determination as to whether a preexisting 
condition was aggravated by military service is a question of 
fact.  See, e.g., Verdon, 8 Vet. App. at 535.  Simply because 
he experienced episodes of back pain during service, this is 
not, in and of itself, tantamount to concluding there was 
aggravation of his preexisting back disorder - especially 
since there are no clinical indications of an overall 
increase in the severity of the underlying condition as a 
whole, as contrasted to only the symptoms associated with it.  
The post-service findings support the conclusion that there 
was no increase in severity during service.  The appellant 
was apparently treated "intermittently" by a chiropractor 
beginning soon after service, but the first post-service 
diagnosis of a chronic back disorder, as opposed to chronic 
complaints, was in the 1990s with the findings of disc 
disease.  Therefore, for decades after his separation from 
service, the appellant's complaints still concerned 
intermittent symptomatology, and there were no objective 
findings indicative of a more serious disorder.  Even his 
physician, Dr. Ruiz, indicated that other than the complaints 
of sciatica in 1979, the appellant had had no serious 
problems other than occasional back discomfort.  The 
appellant seems to have stated such when seeking VA treatment 
in 1995 and relaying a history of low back pain in 1962 with 
the next reported episode occurring in 1994.

Dr. Ruiz has concluded that the appellant's back disorder was 
"aggravated by the insistence of the Army that he be drafted 
I think."  Thus, the Board must determine whether this 
statement refers to an increase in the severity of the 
underlying disorder or merely an increase in symptomatology.  
The Board finds Dr. Ruiz's statement not persuasive for the 
following reasons.  First, as support for his opinion, Dr. 
Ruiz discussed a 1979 medical record showing symptoms 
suggestive of sciatica.  This incident occurred 17 years 
after the appellant's discharge from service and is so remote 
in time from his military service that it is not likely that 
this occurred as a result of his military duties.  It must be 
noted that during this interval time period the appellant was 
employed as a barber, which Dr. Ruiz also stated 
"aggravate[s] his [back] problems."  Second, Dr. Ruiz's 
general statement, which merely referred to the fact that the 
appellant was "drafted," is insufficient to raise the 
presumption of aggravation because Dr. Ruiz provided no 
rationale for his opinion and discussed no scientific or 
medical evidence supporting his opinion.  

Third, it does not appear that Dr. Ruiz has actually provided 
treatment for the appellant's back disorder.  When the RO 
asked for the appellant's treatment records, Dr. Ruiz 
responded that he saw the appellant for a physical in 1996 
and provided him medication for depression in 1997.  Other 
than that, Dr. Ruiz had mostly seen the appellant because the 
appellant is Dr. Ruiz's barber.  Dr. Ruiz's treatment records 
dated from 1971 to 1994 show only one instance of possible 
back-related symptomatology - the 1979 reference to symptoms 
suggesting sciatica of the right leg.  Dr. Ruiz stated that 
these symptoms suggested possible pressure by a disc on the 
spinal cord.  The VHA physician disputed that interpretation, 
stating that, from a medical standpoint, lumbar spine discs 
do not exert pressure on the spinal cord, but on nerve roots.  
The fact that the VHA physician specializes in treating 
spinal cord injuries is highly probative when weighing his 
statements against those of Dr. Ruiz.

Dr. Ruiz referenced the appellant's reported history of 
falling onto his pack and weapon during service, thereby 
injuring his back.  Despite the extensive in-service 
treatment and hospitalization for his back condition, the 
appellant never reported incurring such an injury during 
service.  Moreover, at his hearing in 1997, the appellant 
admitted to having no personal knowledge that he had in fact 
injured his back in such circumstances.  However, he did have 
bruising on his back during service, which the VHA physician 
acknowledged may be consistent with the injury described by 
the appellant.  Even if this injury did occur, however, it 
did not result in an increase in the underlying back 
pathology.

The VHA physician concluded, after thorough review of the 
record, that the appellant's back disorder was not 
permanently worsened by his military service, including the 
fall he may have experienced.  This opinion was supported by 
referencing the lack of entries in the appellant's medical 
chart showing any serious disability in the 1960s or 1970s.  
This is also supported by Dr. Ruiz's statement that the 
appellant had no serious problems, other than a single 
instance of sciatica in 1979, and he only experienced 
occasional back discomfort otherwise.  Cf. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a pre-existing condition was aggravated 
by military service).  

The Board recognizes that the VHA physician also stated that 
the appellant's chronic back pain was "worsened by military 
activity."  This statement clearly references an increase in 
symptomatology during that period of service, but the VHA 
physician did not conclude that the underlying condition was 
worsened during the appellant's military service or as the 
result of any incident therein.  Rather, as stated above, he 
expressly concluded that this was not the case.

Dr. Ruiz's opinion, standing alone, does not create a 
reasonable doubt in this case.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  It is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, there is 
not an approximate balance of positive and negative evidence.  
The medical opinions must be evaluated in light of all the 
evidence of record.

The appellant's service medical records, to which Dr. Ruiz 
did not reference, show that the appellant's spine and back 
were examined by medical personnel several times during 
service, and none of those trained medical professionals 
reported any increase in the basic level of disability.  As 
noted above, Dr. Whitley specifically concluded in 1956 that 
there was no aggravation of the appellant's back disorder as 
a result of his National Guard service.  The three-member 
medical board also specifically addressed the question of 
aggravation in 1962 and concluded that there was no 
aggravation.  The appellant's disability was manifested prior 
to service by back pain and during service by back pain.  
There were no additional symptoms during service indicating 
that the underlying condition had worsened, and the VHA 
physician labeled this as an "exacerbation" of the 
appellant's preexisting back pain.  Again, it must be 
emphasized that all in-service physical examinations were 
essentially negative.  The few physical findings present were 
insufficient to diagnose a chronic back disorder.  The 
clinical evidence from the years following service, including 
Dr. Ruiz's account, do not document that there was a 
permanent increase in the severity of the back disorder 
during or as the result of service.

The Board is cognizant of the fact that the appellant 
contends that his back disorder was aggravated by service.  
However, his lay statements are not competent evidence of 
increased disability.  The appellant is competent to report 
any symptoms that he has experienced, see Gregory v. Brown, 8 
Vet. App. 563, 569 (1996), but he does not have the medical 
expertise to diagnose those symptoms to be manifestations of 
increased disability, see Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's preexisting 
back disorder underwent no increase in severity during 
service and was not aggravated by service.  Therefore, the 
Board finds that the preponderance of the evidence 
demonstrates that the appellant's back disorder existed prior 
to service and was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153; 38 C.F.R. 
§§ 3.304 and 3.306.  There is no competent evidence of an 
increase in the basic level of the preexisting disorder 
during service.  


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

